Citation Nr: 1111444	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-30 628	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an extraschedular rating for bilateral pes planus, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 1968.

This appeal originally arose from a March 2003 rating action that denied a rating in excess of 10% for bilateral pes planus; in the June 2004 Statement of the Case (SOC), the RO also denied an extraschedular rating.

By rating action of October 2004, the RO increased the rating of the veteran's bilateral pes planus from 10% to 30%; the matter of a rating in excess of 30% remained for appellate consideration.

In June 2006, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decision of November 2006, the Board denied a schedular rating in excess of 30% for bilateral pes planus.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By October 2008 Memorandum Decision, the Court affirmed the November 2006 Board decision that denied a schedular rating in excess of 30% for bilateral pes planus, but remanded the matter of whether the pes planus warranted referral for an extraschedular rating to the Board for consideration and discussion.

By decision of July 2009, the Board remanded this case to the RO for further development of the evidence and for due process development.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran's bilateral pes planus does not reflect so exceptional or unusual a disability picture as to warrant assignment of any higher rating on an extraschedular basis.


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5276 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's decision, the Board finds that all notification and development action needed to fairly adjudicate the extraschedular claim remaining on appeal has been accomplished.  

February and April 2002 pre-rating RO notices variously informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, and of what was needed to establish entitlement to an increased rating (evidence showing that a service-connected disability had increased in severity).  The June 2004 SOC notified them of the 38 C.F.R. § 3.321(b)(1) criteria for an extraschedular evaluation.  Thereafter, they were afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the 2002 letters provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them.  The Board thus finds that the 2002 RO letters satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the February and April 2002 documents fully meeting the VCAA's notice requirements were furnished to the Veteran prior to the March 2003 and October 2004 rating actions on appeal.
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the June 2004 SOC, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in a March 2006 letter.    
 
Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim.  The Veteran was afforded comprehensive VA examinations in February 2003, September 2004, and January 2010.  Numerous VA outpatient records of foot treatment and evaluation from 2004 to 2009 and a transcript of the veteran's June 2006 Board hearing testimony have been considered in adjudicating this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  

The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matter remaining on appeal.  The RO attempted to obtain private medical records from J. Kane, but that physician stated that he had not seen the Veteran since 1997, and that there were no records of his treatment; the RO notified the Veteran and his representative of the unavailability of those records in March 2003.    

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the extraschedular claim remaining on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of          2 ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R.     § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.
 
The Veteran contends that his bilateral pes planus is more disabling than currently evaluated.  He asserts that he has constant pain at rest, that the pain is aggravated by walking, and that he had an increasingly difficult time walking the distances required by his job at the post office, as a result of which he missed much time from work.  He gave testimony to this effect at the June 2006 Board hearing.  

Under the criteria of DC 5276, severe bilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities warrants a 30% rating.  A 50% rating requires pronounced bilateral acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

As noted above, the Board denied a schedular rating in excess of 30% for bilateral pes planus by decision of November 2006, which the Court affirmed by October 2008 Memorandum Decision.  Thus, the sole matter remaining for appellate consideration is the propriety of referral of the bilateral pes planus for an extraschedular rating.

The Board finds that there is no showing that, at any point during the rating period under consideration, the veteran's bilateral pes planus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral pes planus are inadequate.  A comparison between the level of severity and symptomatology of the veteran's pes planus with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider the degrees of deformity (pronation, abduction, etc.), pain on manipulation and use, swelling on use, characteristic callosities, tenderness of the plantar surfaces of the feet, and inward displacement and spasm of the tendo Achilles on manipulation, and whether those symptoms are improved by orthopedic shoes or appliances.

Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports do not objectively show that his bilateral pes planus alone markedly interferes with employment (i.e., beyond that contemplated in the assigned schedular rating), or requires frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards, and the Board finds that the assigned schedular 30% rating for that disability is adequate in this case.  

In this regard, the Board notes that, although on February 2003 VA examination the Veteran stated that walking distances that were required on the job with the post office caused him increasing difficulty, he reported that soaking his feet and wearing gel inserts somewhat improved his symptoms of foot pain.  In a March 2004 statement, the Veteran reported that his foot pain caused him to miss many hours of work.  On July podiatric evaluation, the Veteran reported that his foot pain was now so bad that he had to miss work; extra depth shoes with custom-molded orthotics were prescribed for relief.  In an August statement, the Veteran reported that he had difficulty walking a distance of 400 yards at work.  On September VA examination, the Veteran complained of foot stiffness, soreness, and pain after standing for more than 2 hours, but orthotics were noted to help, and he wore corrective shoes which were more comfortable.  No other bracing was needed, and no surgery had been done, and the examiner noted that the Veteran was able to drive his postal route, although at the end of the day the repetitive use caused him problems.  On December podiatric evaluation, the Veteran reported that his bilateral foot pain was much improved since he obtained inserts.  On examination, he ambulated in extra depth shoes with custom orthotics.  The assessment was asymptomatic bilateral pes planus.  

In a September 2005 statement, the Veteran reported that he had missed much work because of his foot problems.

On early February 2006 VA podiatric evaluation, the Veteran complained of pain in both feet.  On examination, he ambulated in extra-depth shoes with custom-molded inserts with Morton's extension on the left.  When seen again in April, inserts were noted to be somewhat beneficial in alleviating bilateral medial foot pain and painful arches.  The Veteran was noted to be working as a truck driver for the post office on a full-time basis.  

At the June 2006 Board hearing, the Veteran testified about how his bilateral pes planus impaired him occupationally as a postal truck driver, with the task of loading and unloading mail.  He stated that his feet were extremely painful at all times, which pain was aggravated when driving a truck with a clutch at work, and that his chronic foot pain had caused him to miss a substantial amount of work.  
 
September 2006 VA outpatient records noted that the Veteran had been off work in past weeks due to coronary artery bypass grafting, and he needed a stress test as well as clearance to continue to drive at work.  On December podiatric evaluation, the Veteran reported that his feet felt a little better since wearing new extra-depth shoes with modified inserts.  He was noted to be working as a truck driver for the post office on a full-time basis.

On mid-January 2007 VA physical therapy evaluation, the Veteran was assessed to be able to go up and down stairs well.  He was able to stand and walk on tiptoes, as well as stand on heels, although he was unable to sustain the position.  He was noted to work as a postal driver delivering mail.  On late January psychiatric evaluation, the Veteran was noted to have missed work multiple times due to depression and taking care of his wife, who had inoperable lung cancer.  In February, medication was noted to be beneficial in alleviating the veteran's joint aches and pains.  He was noted to be working as a truck driver for the post office on a full-time basis.

In a February 2007 statement, the Veteran reported that at times he could not complete his work day due to foot pain.

On June 2007 VA outpatient examination, the Veteran complained of bilateral foot pain most of the time, especially after working.  He was noted to be working as a truck driver for the post office on a full-time basis.  When seen in July, the Veteran stated that he had been unable to work on that day due to chronic back and knee pain.  In October, it was noted that the veteran's wife had died; he tried to keep busy by working overtime.  On December podiatric evaluation, the Veteran complained of bilateral foot pain at the end of the work day.  

On January 2008 emergency room evaluation, the Veteran reported that recent shoe inserts had helped with right foot pain, but he had increased left foot pain that was worse at the end of the work day, and relieved with rest.  The assessment was plantar fasciitis.  On April podiatric evaluation, the Veteran reported relief of foot pain with medication that he took for back pain.  On July outpatient examination, the Veteran was noted to have recently been seen by a private medical examiner for complaints of left great toe pain; gout was diagnosed.  On August VA examination, the Veteran was noted to be able to function and work on the job at the post office, but the physical part of the job was difficult due to chronic back pain from lumbosacral strain with degenerative disc disease.  

In August 2008, B. K., D.P.M., stated that the veteran's gait was altered, painful, and antalgic, and that he was unable to work without being in extreme pain in his left great toe joint.

November 2008 VA electromyographic and nerve conduction velocity studies revealed lower extremity peripheral neuropathy and cervical radiculopathy.  On physical therapy evaluation, the Veteran reported upper extremity pain since a fall at work at the post office in 2006 secondary to slipping while pushing a cart up a ramp.  He gave a 1-year history of decreased strength in the legs.

On January 2009 VA podiatric evaluation, the Veteran complained of painful forefeet.  He reported relief of foot pain with medication that he took for back pain.  Extra-depth shoes with multidensity inserts were prescribed.  When seen again in September, the Veteran reported that the extra-depth shoes helped decrease his foot pain.  

On January 2010 VA podiatric examination, the Veteran complained of foot pain, instability, and fatigability the longer he walked.  His treatment had been palliative, with some relief with use of shoes, inserts, carbon fiber plates, and medication that he took for back pain.  The Veteran was noted to be retired, as a result of which the disability had no effect on his usual occupation.  On examination, he ambulated with difficulty, and was able to walk 1 block before having to stop.  The diagnosis was left flat foot deformity.  In an August addendum to the examination report, the examiner noted that the Veteran reported that his foot orthosis helped him somewhat, but that he often wore athletic shoes and flip-flops.  The examination for the right foot was nearly identical to the left foot.  The examiner opined that the Veteran seemed to be deconditioned overall and had balance problems not typically associated with flatfoot deformity.   

In short, there is nothing in the record to indicate that the service-connected bilateral pes planus on appeal caused impairment with the veteran's employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  In this regard, the Board notes that industrial impairment due to non-service-connected coronary artery disease, depression, gout, lower extremity peripheral neuropathy, and knee, neck, and back disabilities, as well as missing work due to care-giving for his wife may not be considered in determining entitlement to an extraschedular rating for pes planus.  Moreover, the Veteran was noted to be retired from work in January 2010.  The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a service-connected disease or injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for an extraschedular rating for bilateral pes planus, and that the claim for a rating in excess of 30% on that basis thus must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An extraschedular rating for bilateral pes planus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


